internal_revenue_service number release date index number --------------------------- ------------------------------------- ------------------------------------------ ----------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc ita - plr-168489-03 date date - legend legend a -------------- date ---------------------- date ------------------- date --------------------------- dear ------------- this letter is in response to a request filed on behalf of a regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year a has requested an extension of time for making such an election under authority contained in sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that a a limited_liability corporation was created and began operations on date at that time a engaged a qualified_tax professional to prepare the necessary forms for the startup of the business as well as tax returns with a date fiscal_year end a filed its first tax_return for the fiscal_year ended date and assumed that the election to have a fiscal_year end was properly handled by its accountants due to an error or misunderstanding on the part of the tax professional the form_8716 was not timely filed the error was not due to any lack of due diligence or prompt action on the part of a sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the election under sec_444 of the internal_revenue_code plr-168489-03 sec_301_9100-1 sets forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his or her discretion may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer’s situation as in the instant case the provisions of sec_301_9100-3 other extensions may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by a and its tax professionals establish that a acted reasonably and in good_faith in respect of this matter furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government within the intendment of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied therefore a is hereby granted an extension of time to file form_8716 so as to effect a first taxable_year ending on date within days of the date of this letter the taxpayer must file the required form_8716 together with a copy of this letter_ruling with the service_center where its federal_income_tax return is filed this ruling is also conditioned on the taxpayer complying with sec_1_7519-1t of the temporary regulations which provides in relevant part that for each taxable_year that a partnership has an election under sec_444 in effect the partnership must i file a return as provided in sec_1_7519-2t and ii make any required_payment as provided in sec_1_7519-2t this ruling is limited to the filing of form_8716 except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto plr-168489-03 a copy of this letter_ruling is being sent to the director of internal_revenue_service in accordance with the provisions of a power_of_attorney currently on file with this office the original of this letter_ruling is being sent to the taxpayer’s authorized representative and a copy is being sent to the taxpayer this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent by other taxpayers sincerely robert a berkovsky income_tax accounting branch chief office of associate chief_counsel
